DETAILED ACTION
Response to Arguments
Applicant's argument based on claims amendment filed on 10/29/2021 have been fully considered but they are not persuasive. Applicant argued that “The system disclosed by Kuehnle does not however provide that the system may only utilize data collected from a specific portion of a trip, let alone that the data utilized for defining "regular" driving conditions is collected based on the starting, or beginning portion, of a trip” in page 8. Examiner disagrees because it appears that applicant’s intention is directed narrow interpretation of the claim limitations.
 First, the term “trip” doesn’t always means the beginning of movement/motion. It could also be interpreted to mean the start of something/action; according to Merriam-Webster “trip” means “to become operative”,(in this case, the camera starting to record/stream, the system starting to analyze the recording…...). 
Second, even though Kuehnle’s second embodiment does not explicitly state the first portion and the second portion of the streaming/video, it’s clear that Kuehnle’s system uses the first portion of the video/stream to determine driver’s head pose, and uses the second portion of the video/stream to compare with the first portion in order to determine whether the driver’s head has turned/moved. 
Third, Kuehnle’s second embodiment does not explicitly state that the first portion of the image data corresponds with the start of the movement/motion (“trip”).  Even though the term “corresponds/corresponding” is broad, for the sake of agreement examiner applied narrow interpretation as “the first portion of the image data begins when the movement/motion/trip starts”.  This limitation is met by the Kuehnle’s first embodiment as stated in the rejection. Therefore, the rejection is maintained.
NOTE: applicant is advised to be more specific as to how the system determine the first portion and second portion of the stream, and to be specific on the terms “trip” and “corresponding”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (Kuehnle et al. Pub. No. US 20190147263).

However, the first embodiment doesn’t explicitly teach generating baseline data based on a first portion of the image data from the sensor data stream; and performing a comparison of the baseline data to a second portion of the image data from the sensor data stream.
Kauhnle (second embodiment) teaches generating/collecting/developing baseline data (head pose mean and variance statistic value) based on a first portion of the image data from the sensor data stream [Para. 205, fig. 15a step 1562 and 

	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in event detecting system of Kauhnle’s first embodiment, the ability to use the first portion of the image data to generate baseline data and compare it to the second portion of image data in order to detect an event as taught by the second embodiment of Kauhnle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4, 11 and 18, Kuahnle teaches wherein the sensor device includes a dash-cam, and the image data comprises a set of image features that depict a gaze and a head pose [fig. 5 and related description, Para. 12, 167].
Regarding claims 5, 12, and 19 , Kuahnle teaches identifying a user account based on the image data from the sensor data stream; and associating the baseline value to the user account [Para. 207 “A memory device of the stores, as the driver road attention parameter [baseline value] of the safe attention model data, a recommended value range of a driver head out of position parameter of the monitored driver attention condition as a selectable multiple of the determined standard deviation of the facial normal vector”; Para. 119 “The face descriptor vector data of authorized drivers and permitted passengers may be stored locally [account] in the driver behavior monitoring system or remotely such in one or more databases associated with the servers 142 (FIG. 1), of the central fleet management system” and Para. 120. Since the claim is not clear as to what “user account” is, the local storage is considered to be the account].
Regarding claims 7 and 14, Kauhnle teaches generating a training data set based on the baseline data (driver head pose) [Para. 14]; and training a machine-learned model based on the training data set [Para. 14 “ determining a driver's head pose, learning or otherwise training the system on average values of the driver head pose (pitch, yaw, roll, etc.) when the set of one or more predetermined conditions of the vehicle are met or otherwise satisfied, and determining any occurrences of driver head pose deviations from the average values.”. Para. 15].

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (Kuehnle et al. Pub. No. US 20190147263) in view of Clavin et al. (Pub. No. US 20130147686).
the devices 314 may be one or more sensors, such as but not limited to, one or more wheel speed sensors 316, one or more acceleration sensors such as multi-axis acceleration sensors 317”, Para. 70 “data from the multi-axis acceleration sensors 317 may be combined with the data from the steering angle sensor 318 to determine excessive curve speed event data” Para. 124];
However, Kauhnle doesn’t explicitly teach detecting the start of the trip based on the accelerometer data.
Clavin teaches detecting the start of the trip based on the accelerometer data [Para. 160 “the HMD device continues the experience including visual content while the user is in the car but senses when the car begins moving, e.g., based on an accelerometer or based on changing locations of a GPS/GSM signal, and responds by stopping the visual content”].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in event system of Kauhnle the ability to detect the start of the vehicle based on accelerometer data as taught by Clavin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

However, Clavin teaches accessing geolocation data; and detecting the start of the trip based on the geolocation data [Para. 160 “the HMD device continues the experience including visual content while the user is in the car but senses when the car begins moving, e.g., based on an accelerometer or based on changing locations of a GPS/GSM signal, and responds by stopping the visual content”].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in event system of Kauhnle the ability to detect the start of the vehicle based on geolocation data as taught by Clavin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (Kuehnle et al. Pub. No. US 20190147263).
Regarding claims 6, 13, and 20, Kauhnle teaches detecting a first start of a first trip, identifying the user account (storage) based on the image data from the sensor device [see claim 1, and 5 rejection]; and retrieving the baseline value ( in The face descriptor vector data of authorized drivers and permitted passengers may be stored locally [account] in the driver behavior monitoring system or remotely such in one or more databases associated with the servers 142 (FIG. 1), of the central fleet management system”, Para. 120].
As stated above, Kauhnle discloses the claimed invention except for detecting a second start in order to perform the rest of claim limitation based on the second start.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat/duplicate the same steps for multiple starts, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
				      

Conclusion
         THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666